Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2017/0365604 A1) in view of Leobandung (US 2019/0165118 A1).
Regarding independent claim 1: Suh teaches (e.g., Figs. 1-23 and Figs. 24A-25C; [0014], [0027], [0050], [0082]: Figs. 25A-25C is in reality a method including further steps by forming source/drain contacts and an interlayer insulating layer: [0105]-[0106] and Figs. 24A-24Q are cross-sectional views of configurations of various air spacers 
a semiconductor device, comprising: 
a substrate ([0015]: 102); 
a first lower pattern ([0032]-[0033]: FA in region R2) and 
a second lower pattern ([0032]-[0033]: FA in region R1) on the substrate and arranged in a line in a first direction (X-direction, [0020]); 
a first active pattern stack ([0022]-[0024]: NS in region R2) disposed on and spaced apart from the first lower pattern; 
a second active pattern stack ([0022]-[0024]: NS in region R1) disposed on and spaced apart from the first lower pattern; 
a first gate structure ([0077]: 150, in region R2) surrounding the first active pattern stack and extending in a second direction (Z-direction, vertical, [0082]) crossing the first direction; 
a second gate structure ([0077]: 150, in region R1) surrounding the second active pattern stack and extending in the second direction; and 
a device isolation layer ([0024], [0066], [0068] and [0109]: 114/138/172) between the first gate structure and the second gate structure ([0077]: 150, in region R2 and region R) and separating the first lower pattern and the second lower pattern (FA in  regions R2 and R1),
wherein the first gate structure includes a gate electrode ([0073] and [0078]: 150S) and a gate insulation layer ([0073]: 145), and 

Suh does not expressly teach 
a fin-cut gate structure disposed on the first lower pattern and overlapping a portion of the first lower pattern.
Leobandung teaches (e.g., Figs. 1A-20B, [0008]-[0009]) a semiconductor device comprising 
a fin-cut gate structure ([0034] and [0043]-[0045]: fin-cut gate structure G3, the fin is cut for the gate formation) disposed on a first lower pattern ([0034] and [0043]-[0045]: pattern in region below fin-cut gate G3) and overlapping a portion of the first lower pattern ([0034] and [0043]-[0045]: pattern in region below fin-cut gate G3).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Suh, the fin-cut gate structure disposed on the first lower pattern and overlapping a portion of the first lower pattern, as taught by Leobandung, for the benefit of facilitating the formation of the first and second source/drain regions, isolating the first and second source/drain regions (Leobandung: [0035]).


Regarding claim 2: Shu and Leobandung teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the device isolation layer has a first width in the first direction at an uppermost surface of the first active pattern stack (Suh: the device isolation layer 114 has a first width in the X-direction at the uppermost surface of the first active pattern stack NS), 
the device isolation layer has a second width in the first direction at the upper surface of the first lower pattern, and the first width is equal to the second width (Suh: the device isolation layer 114 has a second width in the first direction X-direction at the upper surface of the first lower pattern FA, the first width is equal to the second width in the X-direction, see Fig. 17).
Regarding claim 3: Suh and Leobandung teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein a width of a first portion of the device isolation layer in the first direction increases as a distance increases from the substrate (Suh: the width of the device isolation 114 increases upward from the substrate, this meets the claim limitation), 
the first portion of the device isolation layer contacting the first lower pattern and the second lower pattern (Suh: [0032]-[0033]: FA in region R1).
Regarding claim 4: Shu and Leobandung teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein a width of a second portion of the device isolation layer in the first direction is constant (Suh: [0024], [0109]: second portion of the device isolation layer 114, in the X-direction is constant), 

Regarding claim 6: Shu and Leobandung teach the claim limitation of the semiconductor device of claim 1, on which this claim depends,
 wherein: the device isolation layer has a first width in the first direction at an uppermost surface of the first active pattern stack,
the device isolation layer has a second width in the first direction at the upper surface of the first lower pattern, and the first width is greater than the second width.
Regarding claim 10: Shu and Leobandung teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
the gate insulation layer is in contact with the device isolation layer (Suh: 114).

In the alternative that the limitation: “the first gate structure contacting the device isolation layer” is meant to be a direct contact, which needs to be clarified in the claim, then see rejection below:
Leobandung teaches (e.g., Figs. 1A-20B, [0008]-[0009]) a semiconductor device comprising a first gate structure ([0082]: G3) and a device isolation layer ([0081]: 140), wherein the first gate structure ([0082]: G3) contacts the device isolation layer ([0081]: 140).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Suh, the first gate structure contacting the device isolation layer, as taught by Leobandung, for the benefit of reducing any 
Regarding claim 12: Shu and Leobandung teach the claim limitation of the semiconductor device of claim 1, on which this claim depends, 
wherein the first active pattern stack includes a plurality of sheets (Suh: [0098] and [0140] NS) stacked on the first lower pattern and/or the second lower pattern.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2017/0365604 A1) in view of Cheng et al. (US 2019/0214459 A1).
Regarding independent claim 13: Suh teaches (e.g., Figs. 1-23 and Figs. 24A-25C; [0014], [0027], [0050], [0082]: Figs. 25A-25C is in reality a method including further steps by forming source/drain contacts and an interlayer insulating layer: [0105]-[0106] and Figs. 24A-24Q are cross-sectional views of configurations of various air spacers that are employable in a semiconductor device according to example embodiments, [0083]) a semiconductor device, comprising: 
a substrate ([0015]: 102); 
a first lower pattern ([0032]-[0033]: FA in region R2) disposed on the substrate and extending in a first direction parallel (X-direction, horizontal direction) to an upper surface of the substrate;
a second lower pattern ([0032]-[0033]: FA in region R1) disposed on the substrate and extending in the first direction (horizontally);

a first gate electrode ([0076]-[0077]: 150, in region R2) surrounding the plurality of first sheet patterns; and a plurality of protruding insulation patterns ([0079] and [0100]: 140)
a plurality of second sheet patterns ([0022]-[0024]: NS in region R1) disposed on the second lower pattern and arranged in the second direction (horizontally),
a second gate electrode ([0076]-[0077]: 150, in region R1) surrounding the plurality of second sheet patterns,
an insulation pattern separating the first lower pattern and the second lower pattern ([0047] and [0060]-[0063], Fig.15E, shows an enlarged portion of insulating pattern 140) and contacting the plurality of sheet patterns ([0060]-[0061] and [0063]: N1,N3 and N3) and including a linear insulation pattern ([0047] and [0060]-[0063], Fig. 15E insulating pattern 140 includes a linear insulation pattern),
wherein the linear insulation pattern extends in the second direction ([0047] and [0060]-[0063], Fig. 15E insulating pattern 140 includes a linear insulation pattern extending vertical direction).
Suh does not expressly teach
“an insulation pattern including a plurality of protruding insulation patterns, and 
wherein each of the plurality of protruding insulation patterns protrudes in the first direction from a sidewall of the linear insulation pattern”.

an insulation pattern ([0033]: 1230) contacting a plurality of sheet patterns ([0034]: 106a-106c), and including a plurality of protruding insulation patterns (1230_P, see annotated Fig 12), and 
each of the plurality of protruding insulation patterns ([0030]: the curved shape of the insulating pattern 1230_P protrudes in the first direction horizontal direction) from a sidewall of a linear insulation pattern (1230_L, see annotated Figure 12).
Note: Cheng does further teach a linear insulation pattern (1230_L).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Suh, the insulation pattern including a plurality of protruding insulation patterns, and each of the plurality of protruding insulation patterns protrudes in the first direction from a sidewall of the linear insulation pattern, as taught by Cheng, for the benefit of further improving the isolation of the sheet patterns and thus reduce cross-talk between signals between keeping the gate further away from the source drain layers.
Regarding claim 14: Suh and Cheng teach the claim limitation of the semiconductor device of claim 13, on which this claim depends, 
Sue as modified by Cheng teaches that the linear insulation pattern (Cheng: 150) contacts the first lower pattern (Suh: FA pattern in region R2) and the second lower pattern (Suh: FA pattern in region R1), and
the plurality of protruding insulation patterns (Cheng: 135’) are disposed over an first upper surface of the lower pattern (Suh: FA pattern in region R2).

Allowable Subject Matter
Claims 5, 7, 11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein a width of a second portion of the device isolation layer increases and then decreases in a direction away from an upper surface of the first lower pattern, the second portion of the device isolation layer being between the upper surface of the first lower pattern and an uppermost surface of the first active pattern stack”.

Regarding claim 7: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the device isolation layer includes: 
a third portion between an uppermost surface of the first active pattern stack and an upper surface of the first gate structure, the third portion having a third width in the first direction; and a fourth portion on the third portion of the device isolation layer, the fourth portion having a fourth width in the first direction that is less than the third width”.

Regarding claim 11: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising: 
“a wiring structure in the second interlayer insulation layer and connected to the contact, 
wherein the height from the upper surface of the first lower pattern to the upper surface of the device isolation layer is equal to or less than a height from the upper surface of the first lower pattern to an upper surface of the contact”.

Regarding claim 16: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising: 
‘wherein each of the plurality of protruding insulation pattern includes an outer protruding insulation layer and an inner protruding insulation layer between the linear insulation pattern and the outer protruding insulation layer”. 

Claim 17 depends from claim 16 and therefore, is allowable for the same reason as claim 16.

Claims 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising 
“the first portion of the first device isolation layer has a first width in the first direction, and the second portion of the second device isolation layer has a second width in the second direction greater than the first width.

Claims 19-23 depend from claim 18, and therefore, are allowable for the same reason as claim 18.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-14 and 16-23 have been considered but are moot because the new ground of rejection does not rely solely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for the limitations of the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826